DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Based upon the most recently submitted claims 1-18,23,24 the “smart apparatus” “configured to” is drawn to the structure of the device of fig. 5 as implemented as an electronic terminal not integrally formed in the vehicle, noting that the smart apparatus as claimed is recited distinctly from the vehicle, and is brought into the vehicle to interface with the vehicle.
The ‘portions’ and ‘sub-portions’ throughout claims 1-18,23,24 are drawn to respective logical functions implemented in a processor based mobile device Claim Rejections - 35 USC § 112
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1,2,3,6,7,11-14,16-18,23,24, are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the logical architecture and associated signaling protocol (the information and identifiers processed by the portions and sub-portions) as claimed, in the prior art vehicle communication systems that use embedded watermarks/data in the vehicle horn and a mobile phone in one of the vehicles to communicate.

		



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 17, 2022